Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Howard Deckter, M.D., et al.
v.
Centers for Medicare & Medicaid Services
Docket No. C-14-896'
Decision Number: CR3354

Date: September 4, 2014

DECISION

I grant summary judgment in favor of the Centers for Medicare & Medicaid Services
(CMS) against each of the Petitioners whose names are recited in the caption of this
decision. CMS correctly determined that April 14, 2013 was the earliest date on which
an entity, TriHealth Physicians of Indiana, could claim reimbursement for services
provided by any of the Petitioners.

I. Background

The Petitioners are physicians and a nurse practitioner. On May 14, 2013, each of them
filed an application to reassign his or her Medicare Part B billing privileges to TriHealth
Physicians of Indiana. A contractor, acting on behalf of CMS, accepted these
applications effective their filing date and established April 14, 2013 as the earliest date
on which Medicare reimbursement claims would be accepted from TriHealth Physicians
of Indiana on behalf of any of the Petitioners.

Petitioners were dissatisfied with the April 14 date and requested reconsideration of
CMS’s determination. They contended that Medicare should accept reimbursement
claims filed on their behalf by TriHealth Physicians of Indiana beginning January 1,

' An Appendix, attached after my signature on this decision, lists the names of all
Petitioners and the respective docket numbers of their cases.
2013. The contractor, again acting on behalf of CMS, denied the reconsideration
requests. Petitioners then requested hearings.

CMS moved for summary judgment. It filed nine proposed exhibits that are identified as
CMS Ex. 1 — CMS Ex. 9. Petitioner opposed the motion and filed four proposed exhibits
that are identified as P. Ex. A— P. Ex. D. I receive the parties’ exhibits into the record.
Neither party requested an in-person hearing.

IL. Issues, Findings of Fact and Conclusions of Law
A. Issue

The issue is whether Petitioners are entitled to reassign their benefits to TriHealth
Physicians of Indiana prior to the date that Petitioners filed their applications and prior to
the date that TriHealth Physicians of Indiana was enrolled.

B. Findings of Fact and Conclusions of Law

There are no disputed facts in these cases. The undisputed facts establish that TriHealth
Physicians of Indiana was not enrolled in the Medicare program prior to filing an
enrollment application on its own behalf on May 14, 2013. Prior to May 14, 2013,
Petitioners were associated with businesses other than TriHealth Physicians of Indiana.
The entities include: Gastroenterology Consultants of Greater Cincinnati (Indiana
location); TriHealth Digestive Diseases Institute, LLC; and Gastroenterology Consultants
of Greater Cincinnati (Ohio locations).? These other entities may have been associated
with TriHealth Physicians of Indiana or may have had common ownership, but they did
business as separate entities. None of them operated from the same address as that used
by TriHealth Physicians of Indiana, nor did any of them treat beneficiaries using the
name of TriHealth Physicians of Indiana. CMS Ex. 6 at 2-3; CMS Ex. 7 at 2; CMS Ex.
8 at 18; CMS Ex. 9 at 2.

A health care provider or supplier must be enrolled in the Medicare program in order to
receive payment for covered items or services. 42 C.F.R. § 424.505. TriHealth
Physicians of Indiana was, therefore, not eligible to claim Medicare reimbursement for
the services that it provided prior to its becoming enrolled in Medicare. The earliest date
that it could seek reimbursement for services was 30 days prior to the effective date of its
enrollment. 42 C.F.R. §§ 424.520(d), 424.521(a). The regulations establish the earliest
possible effective date of enrollment as being the later of the date of filing of an
application or the date when an enrolled physician begins furnishing services at a new
practice location. 42 C.F.R. § 424.520(d). Thus, for TriHealth Physicians of Indiana, the

? Not all Petitioners were associated with all of the other entities, but all Petitioners were
associated with at least some of them.
earliest date when it could claim reimbursement for Petitioners’ services was April 14,

2013, 30 days prior to the dat
of Indiana may be associated

e of its application. It is irrelevant that TriHealth Physicians
with or owned by another entity or entities that were

enrolled previously in Medicare. TriHealth Physicians of Indiana is, for Medicare

reimbursement purposes, a se}

parate entity operating out of a unique address that is not

shared with other entities under common ownership. Therefore, it must qualify on its

own for enrollment.

So also is the case with the in
previously in Medicare is irre’
which they had not been asso
enrolled providers. Accordin;

to qualify for reassignment of billing privileges to TriHe:
because, for these individual Petitioners, TriHealth Phys

practice location” and reimbu:

only on the /ater of the following dates: the date when t

dividual Petitioners. Whether or not they were enrolled
levant. TriHealth Physicians of Indiana is an entity with
ciated previously and for whom they had not qualified as
gly, they were required to file enrollment applications and
alth Physicians of Indiana
icians of Indiana was a “new
sement for their services could be claimed by that entity
ey filed applications for

reassignment of Medicare benefits or the date when they began providing services at the

office location of TriHealth P
they filed reassignment of bil

reimbursement claims being accepted retroactively to Aj

42 CFR. § 424.521 (a).

Petitioners’ argument is that tl
TriHealth Physicians of India
contend that their preexisting
without the need re-enroll. T

The regulation at 42 C.F.R. §
submit a new enrollment app

date was, in fact, the date when
, May 14, 2013 (with
pril 13, 2013, courtesy of

rysicians of Indiana. That
ing privileges applications

ey were entitled to reassign their billing privileges to

ina because they were already enrolled in Medicare. They
enrollment was transferrable to a new provider group

at argument is wrong, as a matter of law.

424.520(d) does not state explicitly that a physician must
ication if he or she begins practice from a new location.

But, that is the only possible rational reading of the regulation, because the regulation
states that the earliest date that a physician may claim reimbursement for services

delivered at a new practice lo
enrollment application or beg
cannot claim reimbursement

that location. None of Petitioi
Indiana previously and, there’

cation is the later of the date when the physician files an

ins to provide care from that location. Thus, a physician

for services provided at a new location without enrolling for
mers had provided services from TriHealth Physicians of
ore, all of them were required to file a new enrollment

application to reflect their new status.

Importantly, TriHealth Physicians of Indiana could not have filed reimbursement claims
on behalf of Petitioners until it was enrolled in Medicare. A provider or supplier of care
may not claim reimbursement from Medicare without enrolling. 42 C.F.R. § 424.505.

TriHealth Physicians of India
2013. Consequently, it was n

na did not file an enrollment application until May 14,
ot eligible to claim reimbursement for services prior to
April 14, 2013 (30 days prior to the date of its application) and it could not lawfully file
claims on behalf of Petitioners on any date prior to that date. So, even if Petitioners
reassigned their billing privileges to TriHealth Physicians of Indiana prior to April 14,
2013, those reassignments would be ineffective as a matter of law prior to that date.

/s/
Steven T. Kessel
Administrative Law Judge

Appendix

Docket No. _| Petitioner PTAN NPI
C-14-887 Grace E. Bell, N.P. IN39500005 36654217
C-14-888 Manojkumar S. Singh, M.D. IN1395014 295934719
C-14-889 Carmen B. Meier, M.D. IN1395004 306043107
C-14-890 Allan L. Peck, M.D., IN1395011 588663561
C-14-891 Michel P. Ghastine, M.D. IN1395008 417956475
C-14-892 Maritza Palusiak, M.D. IN1395006 184623159
C-14-893 Nav K. Grandhi, M.D. IN1395012 497754469
C-14-894 Greg D. Anderson, M.D. IN1395013 093714651
C-14-895 Rajagopal Chadalavada, M.D. IN3950009 336115443
C-14-896 Howard Deckter, M.D., IN1395010 073512729

